                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI

F&C BERKLEY PARK KC, LLC,                     )
                                              )
                       Plaintiff,             )
                                              )
v.                                            )       Case No. 4:19-CV-00787-GAF
                                              )
MW BUILDERS, INC.,                            )
                                              )
                       Defendant.             )

                      PROPOSED SCHEDULING AND TRIAL ORDER

       Pursuant to Rules 16(b) and 26(f) of the Federal Rules of Civil Procedure, and upon

consideration of the parties’ views in the matter, the following schedule is hereby established:

       1.       Any motion to join additional parties shall be filed on or before 30 days from the

entry of the Scheduling Order.

       2.       Any motion to amend the pleadings shall be filed on or before February 28, 2020.

       3.       All discovery motions relating to fact discovery shall be filed on or before August

31, 2020.

       4.       All pretrial fact discovery authorized by the Federal Rules of Civil Procedure shall

be completed on or before September 30, 2020. This means that all discovery shall be completed,

not simply submitted, on the date specified by this paragraph. Accordingly, all discovery requests

and depositions shall be submitted and/or scheduled prior to the date specified in this paragraph

and shall allow sufficient time for completion within the time specified by the Federal Rules of

Civil Procedure, the Local Court Rules, and/or orders of this Court. The Court reserves the right

to exercise control over the taking of depositions.

       The Court will not entertain any discovery motion absent full compliance with Local Rule

37.1. Any discovery motion filed without complying with Local Rule 37.1 will be denied. In the




            Case 4:19-cv-00787-GAF Document 10 Filed 01/22/20 Page 1 of 7
event that a teleconference is needed, my Judicial Assistant may be reached at 816-512-5660. All

teleconference requests should be directed to her. A description of the discovery dispute, not to

exceed one page in length, should be faxed to the Court at 816-512-5673 or emailed to my Judicial

Assistant at lisa_mitchell@mow.uscourts.gov by movant within three hours of the teleconference.

       5.       Teleconferences by cell phone are discouraged. Counsel must have a clear

connection without interference from background noise. Otherwise, counsel may be disconnected

and considered as having failed to appear.

       6.       The plaintiff shall designate any expert witnesses he/she intends to call at trial on

or before June 15, 2020, and the defendant shall designate any expert witnesses he/she intends to

call at trial on or before August 16, 2020. This paragraph applies to all witnesses from whom

expert opinions will be elicited, regardless of whether the witness was specially retained to provide

trial testimony.

       7.       Along with each party’s designation of expert witnesses, each party shall provide

the other parties with a report from each expert witness designated pursuant to paragraph 6 above.

The report shall include a complete statement of all opinions to be expressed and the basis and

reasons therefor, the data or other information considered by the witness in forming the opinions,

any exhibits to be used as a summary of or support for the opinions, the qualifications of the

witness (including a list of all publications authored by the witness within the preceding ten years),

the compensation to be paid for the study and testimony, and a listing of any other cases in which

the witness has testified as an expert at trial or by deposition within the preceding four years.

Expert witnesses may testify only as to matters contained in the report described above unless

leave of Court is granted upon good cause shown.




                                                  2

            Case 4:19-cv-00787-GAF Document 10 Filed 01/22/20 Page 2 of 7
        8.       With respect to treating physicians who will testify as to treatment provided, the

requirements of paragraph 7 of this Order may be satisfied by providing a copy of all the treating

physician’s files, records and notes relating to the treating physician’s patient to the opposing

party. For the purpose of this paragraph, a “treating physician” is a doctor (including psychiatrist,

dentist or other practitioner of the healing arts) retained by a party prior to retaining counsel in this

matter. A treating physician will not be allowed to give expert testimony beyond the treatment

provided by said physician unless designated as an expert as required under paragraph 6 of this

Order. A treating physician who will provide expert testimony beyond the treatment provided by

said physician must further comply with the requirements of paragraph 7 of this Order.

        9.       All dispositive motions, except those under Rule 12(h)(2) or (3), shall be filed on

or before October 30, 2020. All dispositive motions shall have a separate section wherein each

statement of fact is individually numbered so that any party opposing such motion may refer

specifically to a genuine issue of material fact. Suggestions in opposition to a dispositive motion

shall begin with a concise listing of material facts as to which the party contends a genuine dispute

exists. All motions for summary judgment shall comply with Local Rules 7.1 and 56.1.

        10.      All motions for extension of time pursuant to Rule 6(b) or Rules 31, 33, 34 and 36

must state:

                 a.     The date when the pleading, response or other action is/was first due;

                 b.     The number of previous extensions and the date the last extension expires;

                 c.     The cause for the requested extension, including a statement as to why the
                        action due has not been completed in the allotted time; and

                 d.     Whether the requested extension is approved or opposed by opposing
                        counsel (agreement by counsel of a requested extension is not binding on
                        the Court).




                                                   3

             Case 4:19-cv-00787-GAF Document 10 Filed 01/22/20 Page 3 of 7
       11.    This case is scheduled for a jury trial, commencing at 9:00 a.m., on February 15,

2021 at the United States District Courthouse in Kansas City, Missouri.

       12.    A final pretrial conference in this case will be held at 1:30 p.m., on January 15,

2021, via telephone conference initiated by plaintiff’s counsel; the Court’s telephone number is

816-512-5660. Lead trial counsel shall participate in this conference. The agenda for this

conference will include:

              a.      Identification of facts not in dispute to which the parties will stipulate, in
                      order to save trial time;

              b.      Identification of legal and factual issues to be tried;

              c.      Disposition of pending motions;

              d.      Discussion of any legal questions which must be resolved prior to trial;

              e.      Discussion of any suggestions by counsel to simplify and expedite the trial;
                      and

              f.      Discussion of the status and likely success of settlement negotiations.

       13.    The following documents shall be filed prior to the pretrial conference:

              a.      Motions in limine shall be filed at least ten (10) days prior to the pretrial
                      conference. Responses to motions in limine shall be filed at least three (3)
                      days prior to the pretrial conference.

              b.      At least three (3) days prior to the date the pretrial conference is to be held,
                      the parties shall file a stipulation of any uncontroverted facts. If no
                      stipulated facts can be agreed upon, including facts related to the Court’s
                      subject matter jurisdiction, the parties shall file a joint statement to that
                      effect. Notwithstanding the fact that the time for discovery will have closed,
                      a request to stipulate, if preserved in the record, will constitute a request for
                      admission under Rule 36 and failure to stipulate may be subject to sanctions
                      under Rule 37(c).

              c.      At least three (3) days prior to the date the pretrial conference is to be held,
                      the parties shall file a stipulation as to the admissibility of evidence, when
                      the identification and foundation of the exhibit is not to be contested.
                      Notwithstanding the fact that the time for discovery will have closed, a
                      request to stipulate, if preserved in the record, will constitute a request for
                      admission under Rule 36 and failure to stipulate may be subject to sanctions
                      under Rule 37(c).
                                                 4

         Case 4:19-cv-00787-GAF Document 10 Filed 01/22/20 Page 4 of 7
    d.    Pursuant to Local Rule 39.1, at least three (3) days prior to the date the
          pretrial conference is to be held, each party shall file and serve a list of all
          witnesses who may be called at trial. If a witness is not listed by a party,
          that witness will not be permitted to testify absent leave of Court and then
          only for the purpose of unanticipated rebuttal or impeachment. After the
          time for filing lists of witnesses has expired, no supplemental or amended
          list will be filed without leave of Court and for good cause.

    e.    Pursuant to Local Rule 39.1, at least three (3) days prior to the date the
          pretrial conference is to be held, that party will file and serve a list of all
          exhibits which may be offered at trial. The parties shall additionally prepare
          and provide to the courtroom deputy an exhibit index, with said index being
          prepared on a form that is available on the Court’s website at
          http://www.mow.uscourts.gov . Each exhibit will be designated as either
          “Plaintiff’s” or “Defendant’s,” numbered with an Arabic numeral and
          described following the enumeration. If an exhibit consists of more than one
          (1) page or part, the number of pages or parts shall be included in the
          description. The exhibit number must be marked on each exhibit at the time
          of listing. It is not necessary to list exhibits to be used only for rebuttal
          purposes. Except by leave of Court for good cause, no exhibit will be
          received in evidence which is not listed by the counsel offering the exhibit.
          After the time for filing lists of exhibits has expired, no supplemental or
          amended list of exhibits will be filed without leave of Court for good cause.

    f.    Ten (10) days before the date the pretrial conference is to be held, each party
          asserting an affirmative claim or claims for relief (plaintiff, thirdparty
          plaintiff, counterclaiming defendant, etc.), shall file and serve a designation,
          by page and line number, of any deposition testimony to be offered in
          evidence as a part of that party’s case.

    g.    At least five (5) days prior to the date the pretrial conference is to be held,
          each party defending against an affirmative claim for relief shall file and
          serve:

                 i.      Any objections to proposed deposition testimony designated
                         by any other party;

                 ii.     A designation, by page and line number, of any deposition
                         testimony to be offered as cross-examination to deposition
                         testimony designated by other parties; and

                 iii.    A designation, by page and line number, of any deposition
                         testimony to be offered in evidence as part of that party’s
                         case-in chief in connection with such defense.




                                     5

Case 4:19-cv-00787-GAF Document 10 Filed 01/22/20 Page 5 of 7
                   h.     On or before the date the pretrial conference is to be held, each party shall
                          serve, file and deliver to all other parties its objections to any deposition
                          testimony designated pursuant to subparagraphs g. ii. and iii. above.

        14.        The following documents shall be filed prior to trial:

                   a.     Two (2) weeks prior to trial, the parties shall jointly file on CM/ECF an
                          original (without sources) and an annotated (with sources) set of proposed
                          jury instructions. Proposed annotated instructions shall reflect the
                          authorities upon which the instruction is based and should be taken from or
                          drawn in the manner of Model Civil Jury Instructions for the District of
                          Courts of the Eighth Circuit and/or Missouri Approved Instructions (MAI)
                          where available and appropriate. All instructions shall be designated as
                          "Instruction No. ___" without indicating which party proposed the
                          instruction. Parties shall also email to my Courtroom Deputy,
                          terri_moore@mow.uscourts.gov, in MS Word format both the original and
                          annotated copies of the instructions, in separate documents. The Court
                          prefers to receive joint instructions from the parties. Separate instructions
                          are appropriate only when the parties cannot agree upon a specific
                          instruction. In that instance, counsel shall state in writing the reason for the
                          objection with authority cited as well as an alternative instruction. The
                          deadline for submitting objections and alternative proposed
                          instructions is one (1) week before the date of trial.

                   b.     At least five (5) days prior to the date of trial, counsel for each party may
                          file a trial brief stating the factual and legal contentions for the party for
                          whom the trial brief is filed.

                   c.     At least ten (10) days prior to the date of trial, counsel for each party is
                          requested to file a list of questions or topics for voir dire examination
                          desired to be propounded by the Court. Objections to opposing party’s voir
                          dire questions shall be filed at least five (5) days prior to trial.

        15.        The Court may place time limits on opening statements, and direct and cross-

examination of all witnesses. You should be prepared to support your representations as to the

length of trial.

        16.        In order to ensure the efficient use of time during trial, the following rules of Court

will be imposed:

                   a.     All legal issues must be raised in advance of trial by written motions and in
                          accordance with the scheduling order of this Court;



                                                     6

          Case 4:19-cv-00787-GAF Document 10 Filed 01/22/20 Page 6 of 7
               b.      Motions will not be heard during trial without a strong showing that counsel
                       could not, by due diligence, have raised them sooner;

               c.      Testimony will not be interrupted to deal with evidentiary matters that could
                       have been heard in advance of trial. The Court will consider those matters
                       during recess, at noon break, or at the end of the day. Counsel should be
                       prepared with written authority for their positions; and

               d.      Witnesses who will be testifying from exhibits or about exhibits should
                       review them immediately prior to their testimony.

Dated: January 22, 2020

                                                       Jointly submitted,

 McDOWELL, RICE, SMITH                               ROUSE FRETS WHITE
 & BUCHANAN, P.C.                                    GOSS GENTILE RHODES, P.C.
 605 West 47th Street, Suite 350
 Kansas City, Missouri 64112-1905                    By: /s/ Daniel O. Herrington
 Tel: (816) 753-5400                                 Daniel O. Herrington - MO #356446
                                                     Kenton E. Snow - MO #40698
 /s/ Jason L. Buchanan                               ksnow@rousepc.com
 Jason L. Buchanan – MO#54790                        4510 Belleview Avenue, Suite 300
 Thomas Buchanan – MO#45612                          Kansas City, Missouri 64111
 jb@mcdowellrice.com                                 Tel: (816) 753-9200
                                                     E-Mail: dherrington@rousepc.com
 Attorneys for MW Builders, Inc.                     E-Mail: ksnow@rousepc.com

                                                     and

                                                     STUMPHAUZER FOSLID SLOMAN
                                                     ROSS & KOLAYA, PLLC

                                                     By: /s/ Timothy A. Kolaya
                                                     Timothy A. Kolaya - FL #056140
                                                     (Admitted Pro Hac Vice)
                                                     One Biscayne Tower
                                                     Two South Biscayne Boulevard, Suite 1600
                                                     Miami, Florida 33131
                                                     Tel: (305) 614-1400
                                                     E-Mail: tkolaya@sfslaw.com

                                                     Attorneys for F&C Berkley Park KC, LLC




                                                 7

         Case 4:19-cv-00787-GAF Document 10 Filed 01/22/20 Page 7 of 7
